3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 1 of 9




                                                             EXHIBIT A
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 2 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 3 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 4 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 5 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 6 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 7 of 9
3:19-cv-00585-JMC   Date Filed 02/27/19   Entry Number 1-1   Page 8 of 9
     3:19-cv-00585-JMC                        Date Filed 02/27/19                   Entry Number 1-1                                 Page 9 of 9




                                                                                                                                                          ELECTRONICALLY FILED - 2019 Jan 30 12:15 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4000404
STATE OF SOUTH CAROLINA                                         )         IN THE COURT OF COMMON PLEAS
                                                                )         FOR THE FIFTH JUDICAL CIRCUIT
COLINTY OF RICHLAND                                             )         CIVIL ACTION NO.: 2019CP4000404

The Storage Center Platt Springs, LLC,                          )
                                                                )
                    Plaintiff,                                  )                         CERTIFICATE OF SERVICE
                                                                )                            CERTIFIED MAIL
VS                                                              )
                                                                )
First American Title Insurance Co.,                             )
                                                                )
                    Defendant.                                  )
                                                                )




       SENDER: COMPLETE TH,S SECT,ON                                     COMPLETE IH'S SI:CTIOiV ON DELIVER\'

        r    Complete items 1,2, and 3.                                  A, Signature
        I    Print your name and address on the reverse
                                                                         x                                                           E   ngent
             so that we can return the card to you.
        r    Attach this card to the back of the mailpiece,                                 by                              c,           of
             or on the front if space permits.                                                                                   I
       '1    Art¡cle Arldressed to:                                      D, ls                         different from item 1?            Yes
            Corpolation Service Comparry                                     lf YES, enter delivery address        below: E              No

         As Agent       for   Service   for
         Fù'st American Title htsurance Contpany
        1703 Laurel Street
        Columbia, SC 29201
                                                                    3.    Service Type                              tr   Prlorlty Ma¡l Exprees@
               llllllil illllilIilIilililil IilIIIIil ililt]t                                Rsstricted Dêllvory
                                                                                                                    tr   Registered   Mallrt
                                                                                                                         Reglslered Mall Restricted
                 9590 9402 1816 6074            11   18 55                                                               Delivory
                                                                                  Mall Roôtr¡cted     Dellvory tr Rsturn Rsc€lDt for
                                                                    tr   Collect on Dollvery                          M6rchandlse'
            Article Number (lransfer                                tr   Collect on Dolivery Restrloted Delivery    F Signature Confirmatlonil
                                                                                  lall                              E Slgnaturê Confirmatlon
                 ?lllb        uTl,n EEEII '+T¿h 74åh                          *
                                                                                  ,lall   Rostrictèd Dol¡vory         Reôtriotêd Dollvery


      , PS Form 381 1, .tuty 2o1s psN zss0-02-ooo-9053                                                             Domestic Heturn Recelpt            ,

                                                                                                                                                      r
